Filed 1/28/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 15







Dakota Heritage Bank, 		Plaintiff and Appellee



v.



Michael J. Iaccone, Trustee for the 

Willard L. Pankonin bankruptcy estate, 

Christi J. Pankonin, a/k/a Kristi J. 

Pankonin, Laverle Carstensen, 

Paul Modell, Marjorie Modell, 

and Punchco, Inc., 		Defendants



Christi J. Pankonin, 		Appellant



and 



Ralph Rivinius and LorRaine 

Rivinius, 		Interested Parties







No. 20120335







Appeal from the District Court of Logan County, South Central Judicial District, the Honorable Sonna M. Anderson, Judge.



AFFIRMED.



Per Curiam.



Roger J. Minch, 10 Roberts Street, P.O. Box 6017, Fargo, N.D. 58108-6017, for plaintiff and appellee.



Timothy C. Lamb, P.O. Box 5562, Grand Forks, N.D. 58206-5562, for defendant and appellant.

Dakota Heritage Bank v. Pankonin

No. 20120335



Per Curiam.

[¶1]	Christi Pankonin appeals a district court order denying a Rule 60, N.D.R.Civ.P., motion for relief from summary judgment.  We summarily affirm under N.D.R.App.P. 35.1(a)(4) (the district court did not abuse its discretion).

[¶2]	Assuming, without deciding, that the district court properly entered its subsequent order on request for sanctions, that order was not appealed, so it is not before us, and we do not decide it.

[¶3]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

William F. Hodny, S.J.



[¶4]	The Honorable William F. Hodny, Surrogate Judge, sitting in place of Kapsner, J., disqualified.